                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                  HAMMOND DIVISION

 ROQUE ARELLANO and MARIANNE
 SOLORIO,

                       Plaintiffs,

                        v.                              CAUSE NO.: 2:18-CV-342-TLS-JEM

 TUBE FABRICATION & COLOR, LLC and
 T AND B TUBE CO., INC.,

                       Defendants.

                                     OPINION AND ORDER

       This matter is before the Court on Plaintiffs’ Second Supplemental Jurisdictional

Statement as to Defendant Tube Fabrication & Color, LLC [ECF No. 38]. Defendant Tube

Fabrication & Color, LLC has not responded to the Second Supplemental Jurisdictional

Statement.

       The Complaint alleges that the Court’s original subject matter jurisdiction is based on

diversity of citizenship under 28 U.S.C. § 1332. Compl. ¶ 4, ECF No. 1. Diversity jurisdiction

exists when the parties to an action on each side are citizens of different states, with no defendant

a citizen of the same state as any plaintiff, and the amount in controversy exceeds $75,000. See

28 U.S.C. § 1332(a)(1). As the parties seeking to invoke this Court’s jurisdiction, the Plaintiffs

bear the burden of demonstrating that the jurisdictional requirements have been met. Hertz Corp.

v. Friend, 559 U.S. 77, 96 (2010); Smart v. Local 702 Int’l Bhd. of Elec. Workers, 562 F.3d 798,

802–03 (7th Cir. 2009).
       In the Complaint, the Plaintiffs sufficiently alleged that they are citizens Illinois, that

Defendant T and B Tube Co., Inc. is a citizen of Indiana, and that the amount in controversy

exceeds $75,000.

       However, the Plaintiffs did not properly allege the citizenship of Defendant Tube

Fabrication & Color, LLC because the Plaintiffs did not identify the citizenship of Tube

Fabrication & Color, LLC’s members. See Belleville Catering Co. v. Champaign Mkt. Place,

LLC, 350 F.3d 691, 692 (7th Cir. 2003) (recognizing that a limited liability company is

analogous to a partnership and takes the citizenship of its members). As ordered by the Court

[ECF No. 35], the Plaintiffs filed the instant Second Supplemental Jurisdictional Statement with

supporting documents demonstrating that the sole member of Tube Fabrication & Color, LLC is

Kenneth Tritt. See Pls.’ Second Suppl. Statement ¶ 2, ECF No. 38. The Plaintiffs have alleged

that Kenneth Tritt is a citizen of Wisconsin. See Pls.’ Suppl. Jurisdictional Statement ¶ 5, ECF

No. 23. Thus, Defendant Tube Fabrication & Color, LLC is a citizen of Wisconsin, and the

Plaintiffs have met their burden of showing that the Court has subject matter jurisdiction under

28 U.S.C. § 1332.

       Accordingly, the Court ORDERS that the deadline for the Plaintiffs to file a response to

the pending Motion to Dismiss [ECF No. 16] is August 30, 2019, and the deadline for Defendant

Tube Fabrication & Color, LLC to file a reply in support of the Motion to Dismiss is September

13, 2019.

       SO ORDERED on August 13, 2019.


                                               s/ Theresa L. Springmann
                                               CHIEF JUDGE THERESA L. SPRINGMANN
                                               UNITED STATES DISTRICT COURT




                                                  2
